PER CURIAM.
General Grant Bell petitions for a belated appeal, asserting that his trial counsel did not file a notice of appeal when Bell timely requested that counsel do so. The State does not oppose the petition and accordingly it is granted. Petitioner is granted a belated appeal from judgment and sentence in case number 97-123 CF in Washington County. Upon issuance of mandate in this cause, a copy of the opinion shall be provided to the clerk of the lower tribunal for treatment as a notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
ERVIN, MINER and KAHN, JJ., concur.